Citation Nr: 0122843	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability evaluation for 
dissociative reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from August 1969 to October 
1972.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a noncompensable rating for 
the veteran's dissociative reaction.  The veteran was 
afforded a hearing at the RO before the undersigned Member of 
the Board in June 2001.  A transcript of that hearing is of 
record.


REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The most current records of VA outpatient treatment 
associated with the claims folder are dated in 1999, and the 
veteran's most recent VA psychiatric examination to determine 
the current degree of severity of his psychiatric disability 
was in September 1998.  At the hearing before the undersigned 
in June 2001, the veteran testified that he had received VA 
outpatient treatment for his psychiatric disorder since 1999 
and that his psychiatric disability had increased in severity 
since the September 1998 examination.  

In light of these circumstances, the Board has concluded that 
further development is required to comply with the VCAA and 
the implementing regulations.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
medical care providers, VA and private, 
who have treated or evaluated him for any 
psychiatric disorder in recent years.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
identified records not already associated 
with the claims file.  In any event, the 
RO should obtain a copy of any VA records 
pertaining to treatment or evaluation of 
the veteran's psychiatric disability 
since September 1999.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  Then, the veteran should be provided 
a VA examination by a psychiatrist to 
determine the extent of impairment from 
the veteran's dissociative reaction.  The 
veteran should be properly notified of 
the date, time and location of the 
examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  Any necessary tests should be 
performed, and all clinical 
manifestations of the veteran's 
dissociative reaction should be reported 
in detail.  

The examiner should specifically indicate 
with respect to each of the psychiatric 
symptoms identified in the schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected psychiatric 
disability.  To the extent possible, the 
examiner should distinguish the 
manifestations of the veteran's 
dissociative reaction from those of any 
other diagnosed mental disorder.  In 
addition, if other psychiatric disorders 
are diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
disorders were caused or worsened by the 
veteran's dissociative reaction.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's dissociative reaction and any 
psychiatric disorder etiologically 
related to the dissociative reaction, 
including whether the service-connected 
disability is sufficient by itself to 
render the veteran unemployable.  

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected psychiatric 
disability.  The examiner should explain 
what the assigned code represents.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report must be typed.

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations.

6.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for dissociative reaction.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an appropriate 
opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO; however, the veteran is 
advised that the examination requested in this remand is 
necessary to evaluate his claim, and that a failure to report 
for a scheduled examination, without good cause, could result 
in the denial of the claim.  38 C.F.R. § 3.655(b) (2000).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




